Case 2:18-cv-08710-ODW-MAA Document 58 Filed 03/19/19 Page 1 of 5 Page ID #:653



 1   Jonathan D. Selbin (State Bar No. 170222)
     jselbin@lchb.com
 2   Annika K. Martin (pro hac vice)
 3   akmartin@lchb.com
     Valerie D. Comenencia Ortiz (State Bar No. 322379)
 4   vcomenenciaortiz@lchb.com
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 5   275 Battery Street, 29th Floor
 6
     San Francisco, CA 94111-3339
     Telephone: 415.956.1000
 7
     Counsel for Plaintiffs and the Putative Class
 8
     [additional attorneys listed on signature page]
 9

10                          UNITED STATES DISTRICT COURT
11                         CENTRAL DISTRICT OF CALIFORNIA
12   JANE DOE K.G., JANE DOE T.F., JANE CASE NO.: 2:18-cv-08710-ODW
     DOE B.S., and JANE DOE W.D.,             (MAAx)
13   individually and on behalf of all others
14   similarly situated,                      JOINT STIPULATION TO
                                              REQUEST NEW HEARING DATE
15                 Plaintiffs,                ON DEFENDANTS’ MOTIONS TO
                                              DISMISS AND MOTIONS TO
16   v.                                       STRIKE AND TO SET DEFAULT
17                                            BRIEFING SCHEDULE
     PASADENA HOSPITAL
18   ASSOCIATION, LTD., d/b/a/                Previously set hearing date: July 8, 2019
     HUNTINGTON MEMORIAL                      Previously set hearing time: 1:30 p.m.
19   HOSPITAL, THE MEDICAL STAFF OF Crtrm: 5D
     HUNTINGTON MEMORIAL
20   HOSPITAL, and PATRICK SUTTON,            Proposed hearing date: May 20, 2019
21   M.D.;                                    Proposed hearing time: 1:30 p.m.
                                              Crtrm: 5D
22                 Defendants.
                                              Action Filed: 10/10/2018
23                                            Trial Date:    None
24

25

26

27

28

     1705510.2
Case 2:18-cv-08710-ODW-MAA Document 58 Filed 03/19/19 Page 2 of 5 Page ID #:654



 1               Plaintiffs Jane Doe K.G., Jane Doe T.F., Jane Doe B.S., and Jane Doe W.D.
 2   (“Plaintiffs”), Defendant Pasadena Hospital Association, LTD., doing business as
 3   Huntington Memorial Hospital (“Huntington Hospital”), and Defendant The Medical
 4   Staff of Huntington Memorial Hospital (“The Medical Staff”) (collectively, “the
 5   Parties”), pursuant to Central District of California Civil Code Local Rule 7-1, hereby
 6   stipulate and agree to the following:
 7               WHEREAS, on February 25, 2019, Defendant Huntington Hospital filed its
 8   Notice of Motion and Motion to Dismiss Second Amended Complaint [Dkt. 45], and
 9   its Notice of Motion and Motion to Strike Plaintiffs’ Second Amended Complaint
10   [Dkt. 46], both requesting a hearing date of July 8, 2019;
11               WHEREAS, on February 25, 2019, Defendant The Medical Staff filed its
12   Notice of Motion and Motion to Dismiss [Dkt. 44], and its Notice of Motion and
13   Motion to Strike Plaintiffs’ Second Amended Complaint [Dkt. 41], both requesting a
14   hearing of July 8, 2019;
15               WHEREAS, on March 1, 2019, Defendant The Medical Staff filed a Notice of
16   Joinder and Joinder to Co-Defendant Huntington Hospital’s Motion to Dismiss and
17   Motion to Strike Plaintiffs’ Second Amended Complaint [Dkt. 49];
18               WHEREAS, on March 13, 2019, Defendant The Medical Staff re-filed its
19   Notice of Motion and Motion to Dismiss [Dkt. 55], without any substantive changes;
20               WHEREAS, in consultation with Plaintiffs, Defendants Huntington Hospital
21   and The Medical Staff have agreed to revise their requested hearing date of July 8,
22   2019 to May 20, 2019;
23               NOW THEREFORE, it is hereby stipulated and agreed by the Parties as
24   follows:
25               The hearing on Defendants’ Motions to Dismiss and Motions to Strike shall be
26   on May 20, 2019 at 1:30 p.m. Plaintiffs’ oppositions and Defendants’ replies shall be
27   due in accordance with the default Local Rules, i.e., Plaintiffs’ oppositions shall be
28   due on April 29, 2019 and Defendants’ replies shall be due on May 6, 2019. The
                                                  -1-
     1705510.2
Case 2:18-cv-08710-ODW-MAA Document 58 Filed 03/19/19 Page 3 of 5 Page ID #:655



 1   Court may issue an order consistent with this stipulation.
 2

 3               SO STIPULATED AND AGREED.
 4

 5

 6   Dated: March 19, 2019       By:
                                       Annika K. Martin
 7

 8                               Jonathan D. Selbin (Bar No. 170222)
                                 Annika K. Martin (pro hac vice)
 9                               Valerie D. Comenencia Ortiz (Bar No. 322379)
                                 jselbin@lchb.com
10                               akmartin@lchb.com
11
                                 vcomenenciaortiz@lchb.com
                                 LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
12                               275 Battery Street, 29th Floor
                                 San Francisco, CA 94111-3339
13                               Telephone: 415.956.1000
                                 Facsimile: 415.956.1008
14

15                               Joseph G. Sauder (pro hac vice pending)
                                 Matthew D. Schelkopf
16                               Lori G. Kier
                                 jgs@sstriallawyers.com
17                               mds@sstriallawyers.com
18
                                 lgk@sstriallawyers.com
                                 SAUDER SCHELKOPF LLC
19                               555 Lancaster Avenue
                                 Berwyn, Pennsylvania 19312
20                               Telephone: 888.711.9975
                                 Facsimile: 610-421-1326
21

22                               Marc L. Godino (Bar No. 182689)
                                 mgodino@glancylaw.com
23                               GLANCY PRONGAY & MURRAY LLP
                                 1925 Century Park East, Suite 2100
24                               Los Angeles, CA 90067
25
                                 Telephone: 310-201-9150
                                 Facsimile: 310-201-9160
26
                                 Counsel for Plaintiffs and the Putative Class
27

28
                                               -2-
     1705510.2
Case 2:18-cv-08710-ODW-MAA Document 58 Filed 03/19/19 Page 4 of 5 Page ID #:656



 1
                             All other signatories listed, and on whose behalf the
 2                           filing is submitted, concur in the filing’s content and
 3                           have authorized the filing.

 4   Dated: March 19, 2019   By: /s/ N. Denise Taylor
                                  N. Denise Taylor
 5

 6
                             N. Denise Taylor (Bar No. 101434)
                             Cherie L. Lieurance (Bar No. 119979)
 7                           dtaylor@taylordemarco.com
 8
                             clieurance@taylordemarco.com
                             TAYLOR DEMARCO LLP
 9                           1000 Wilshire Blvd., Suite 600
10                           Los Angeles, CA 90017-2463
                             Telephone: 213-687-1600
11                           Facsimile: 213-687-1620
12
                             Counsel for Defendant Pasadena Hospital Assoc., Ltd.,
13                           dba Huntington Memorial Hospital
14

15   Dated: March 19, 2019   By: /s/ Katherine T. Weadock
                                  Katherine T. Weadock
16

17                           Marilyn R. Moriarty (Bar No. 89818)
                             Katherine T. Weadock (Bar No. 185696)
18                           Matthew K. Izu (Bar No. 259534)
19                           Marilyn.Moriarty@lewisbrisbois.com
                             Katherine.Weadock@lewisbrisbois.com
20                           Matthew.Izu@lewisbrisbois.com
21                           Lewis Brisbois LLP
                             701 B Street, Suite 1900
22                           San Diego, CA 92101
23                           Telephone: 619-699-4941
                             Facsimile: 619-233-8627
24

25                           Counsel for Defendant The Medical Staff of Huntington
                             Memorial Hospital
26

27

28
                                           -3-
     1705510.2
Case 2:18-cv-08710-ODW-MAA Document 58 Filed 03/19/19 Page 5 of 5 Page ID #:657



 1                                    CERTIFICATE OF SERVICE
 2               I, Annika K. Martin, hereby certify that on this 19th day of March, 2019, I
 3   electronically filed JOINT STIPULATION TO REQUEST NEW HEARING DATES
 4   ON DEFENDANTS’ MOTIONS TO DISMISS AND MOTIONS TO STRIKE AND
 5   TO SET DEFAULT BRIEFING SCHEDULE with the Clerk of the United States
 6   District Court for the Central District of California using the CM/ECF system, which
 7   shall send electronic notification to all counsel of record.
 8               I declare under penalty of perjury that the foregoing is true and correct.
 9   Executed in New York, New York on March 19, 2019.
10

11                                                ___________________________
12                                                       Annika K. Martin

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -4-
     1705510.2
